Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,265,589 in view of Bush (US 6,246,400).
Claim 1 of the present application recites, in part “(d) receiving, at the first digital television service provider system from the first set-top box, a first video-on-demand media request to access, for a fee, first video-on-demand electronic media content in response to the first subscriber selecting, via the first set-top box, the first video-on-demand electronic media content from the hierarchically-arranged interactive electronic program guide; and (e) in response to the first video-on-demand media request to access, for the fee, the first video-on-demand electronic media content, processing, at the first digital television service provider system, payment of the fee associated with the first video-on-demand electronic media content in real-time”.
The Patent U.S. 11,265,589 discloses most of these limitation except that a request to access the content is for a fee and in response to the request, processing a payment of the fee in real-time.
Bush discloses that a user sends a request to access paid content and in response to the request, a transaction processor processes and authorizes the user transaction in real time; see at least the Abstract, col. 1, lines 20-30 and claims 1 and 33.
Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention to modify U.S. 11,265,589 by the teachings of Bush because it is desirable to allow controlling of transactional processing from a remote control device; see at least col. 1, lines 60-65.
Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentable distinct from the reference claims(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,290,763 in view of Bush (US 6,246,400).
Claim 1 of the present application recites, in part “(d) receiving, at the first digital television service provider system from the first set-top box, a first video-on-demand media request to access, for a fee, first video-on-demand electronic media content in response to the first subscriber selecting, via the first set-top box, the first video-on-demand electronic media content from the hierarchically-arranged interactive electronic program guide; and (e) in response to the first video-on-demand media request to access, for the fee, the first video-on-demand electronic media content, processing, at the first digital television service provider system, payment of the fee associated with the first video-on-demand electronic media content in real-time”.
The Patent U.S. 11,290,763 discloses most of these limitation except that a request to access the content is for a fee and in response to the request, processing a payment of the fee in real-time.
Bush discloses that a user sends a request to access paid content and in response to the request, a transaction processor processes and authorizes the user transaction in real time; see at least the Abstract, col. 1, lines 20-30 and claims 1 and 33.
Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention to modify U.S. 11,290,763 by the teachings of Bush because it is desirable to allow controlling of transactional processing from a remote control device; see at least col. 1, lines 60-65.
Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentable distinct from the reference claims(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,272,235 in view of Bush (US 6,246,400).
Claim 1 of the present application recites, in part “(d) receiving, at the first digital television service provider system from the first set-top box, a first video-on-demand media request to access, for a fee, first video-on-demand electronic media content in response to the first subscriber selecting, via the first set-top box, the first video-on-demand electronic media content from the hierarchically-arranged interactive electronic program guide; and (e) in response to the first video-on-demand media request to access, for the fee, the first video-on-demand electronic media content, processing, at the first digital television service provider system, payment of the fee associated with the first video-on-demand electronic media content in real-time”.
The Patent U.S. 11,272,235 discloses most of these limitation except that a request to access the content is for a fee and in response to the request, processing a payment of the fee in real-time.
Bush discloses that a user sends a request to access paid content and in response to the request, a transaction processor processes and authorizes the user transaction in real time; see at least the Abstract, col. 1, lines 20-30 and claims 1 and 33.
Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention to modify U.S. 11,272,235 by the teachings of Bush because it is desirable to allow controlling of transactional processing from a remote control device; see at least col. 1, lines 60-65.
Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentable distinct from the reference claims(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,277,669 in view of Bush (US 6,246,400).
Claim 1 of the present application recites, in part “(d) receiving, at the first digital television service provider system from the first set-top box, a first video-on-demand media request to access, for a fee, first video-on-demand electronic media content in response to the first subscriber selecting, via the first set-top box, the first video-on-demand electronic media content from the hierarchically-arranged interactive electronic program guide; and (e) in response to the first video-on-demand media request to access, for the fee, the first video-on-demand electronic media content, processing, at the first digital television service provider system, payment of the fee associated with the first video-on-demand electronic media content in real-time”.
The Patent U.S. 11,277,669 discloses most of these limitation except that a request to access the content is for a fee and in response to the request, processing a payment of the fee in real-time.
Bush discloses that a user sends a request to access paid content and in response to the request, a transaction processor processes and authorizes the user transaction in real time; see at least the Abstract, col. 1, lines 20-30 and claims 1 and 33.
Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention to modify U.S. 11,277,669 by the teachings of Bush because it is desirable to allow controlling of transactional processing from a remote control device; see at least col. 1, lines 60-65.
Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentable distinct from the reference claims(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,560,733 in view of Bush (US 6,246,400).
Claim 1 of the present application recites, in part “(d) receiving, at the first digital television service provider system from the first set-top box, a first video-on-demand media request to access, for a fee, first video-on-demand electronic media content in response to the first subscriber selecting, via the first set-top box, the first video-on-demand electronic media content from the hierarchically-arranged interactive electronic program guide; and (e) in response to the first video-on-demand media request to access, for the fee, the first video-on-demand electronic media content, processing, at the first digital television service provider system, payment of the fee associated with the first video-on-demand electronic media content in real-time”.
The Patent U.S. 10,560,733 discloses most of these limitation except that a request to access the content is for a fee and in response to the request, processing a payment of the fee in real-time.
Bush discloses that a user sends a request to access paid content and in response to the request, a transaction processor processes and authorizes the user transaction in real time; see at least the Abstract, col. 1, lines 20-30 and claims 1 and 33.
Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention to modify U.S. 10,560,733 by the teachings of Bush because it is desirable to allow controlling of transactional processing from a remote control device; see at least col. 1, lines 60-65.
Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentable distinct from the reference claims(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,567,846 in view of Bush (US 6,246,400).

Claim 1 of the present application recites, in part “(d) receiving, at the first digital television service provider system from the first set-top box, a first video-on-demand media request to access, for a fee, first video-on-demand electronic media content in response to the first subscriber selecting, via the first set-top box, the first video-on-demand electronic media content from the hierarchically-arranged interactive electronic program guide; and (e) in response to the first video-on-demand media request to access, for the fee, the first video-on-demand electronic media content, processing, at the first digital television service provider system, payment of the fee associated with the first video-on-demand electronic media content in real-time”.
The Patent U.S. 10,567,846 discloses most of these limitation except that a request to access the content is for a fee and in response to the request, processing a payment of the fee in real-time.
Bush discloses that a user sends a request to access paid content and in response to the request, a transaction processor processes and authorizes the user transaction in real time; see at least the Abstract, col. 1, lines 20-30 and claims 1 and 33.
Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention to modify U.S. 10,567,846 by the teachings of Bush because it is desirable to allow controlling of transactional processing from a remote control device; see at least col. 1, lines 60-65.
Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentable distinct from the reference claims(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,623,793 in view of Bush (US 6,246,400).
Claim 1 of the present application recites, in part “(d) receiving, at the first digital television service provider system from the first set-top box, a first video-on-demand media request to access, for a fee, first video-on-demand electronic media content in response to the first subscriber selecting, via the first set-top box, the first video-on-demand electronic media content from the hierarchically-arranged interactive electronic program guide; and (e) in response to the first video-on-demand media request to access, for the fee, the first video-on-demand electronic media content, processing, at the first digital television service provider system, payment of the fee associated with the first video-on-demand electronic media content in real-time”.
The Patent U.S. 10,623,793 discloses most of these limitation except that a request to access the content is for a fee and in response to the request, processing a payment of the fee in real-time.
Bush discloses that a user sends a request to access paid content and in response to the request, a transaction processor processes and authorizes the user transaction in real time; see at least the Abstract, col. 1, lines 20-30 and claims 1 and 33.
Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention to modify U.S. 10,623,793 by the teachings of Bush because it is desirable to allow controlling of transactional processing from a remote control device; see at least col. 1, lines 60-65.
Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentable distinct from the reference claims(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,277,937 in view of Bush (US 6,246,400).
Claim 1 of the present application recites, in part “(d) receiving, at the first digital television service provider system from the first set-top box, a first video-on-demand media request to access, for a fee, first video-on-demand electronic media content in response to the first subscriber selecting, via the first set-top box, the first video-on-demand electronic media content from the hierarchically-arranged interactive electronic program guide; and (e) in response to the first video-on-demand media request to access, for the fee, the first video-on-demand electronic media content, processing, at the first digital television service provider system, payment of the fee associated with the first video-on-demand electronic media content in real-time”.
The Patent U.S. 10,277,937 discloses most of these limitation except that a request to access the content is for a fee and in response to the request, processing a payment of the fee in real-time.
Bush discloses that a user sends a request to access paid content and in response to the request, a transaction processor processes and authorizes the user transaction in real time; see at least the Abstract, col. 1, lines 20-30 and claims 1 and 33.
Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention to modify U.S. 10,277,937 by the teachings of Bush because it is desirable to allow controlling of transactional processing from a remote control device; see at least col. 1, lines 60-65.
Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentable distinct from the reference claims(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,154,296 in view of Bush (US 6,246,400).
Claim 1 of the present application recites, in part “(d) receiving, at the first digital television service provider system from the first set-top box, a first video-on-demand media request to access, for a fee, first video-on-demand electronic media content in response to the first subscriber selecting, via the first set-top box, the first video-on-demand electronic media content from the hierarchically-arranged interactive electronic program guide; and (e) in response to the first video-on-demand media request to access, for the fee, the first video-on-demand electronic media content, processing, at the first digital television service provider system, payment of the fee associated with the first video-on-demand electronic media content in real-time”.
The Patent U.S. 10,154,296 discloses most of these limitation except that a request to access the content is for a fee and in response to the request, processing a payment of the fee in real-time.
Bush discloses that a user sends a request to access paid content and in response to the request, a transaction processor processes and authorizes the user transaction in real time; see at least the Abstract, col. 1, lines 20-30 and claims 1 and 33.
Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention to modify U.S. 10,154,296 by the teachings of Bush because it is desirable to allow controlling of transactional processing from a remote control device; see at least col. 1, lines 60-65.
Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentable distinct from the reference claims(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,264,303 in view of Bush (US 6,246,400).
Claim 1 of the present application recites, in part “(d) receiving, at the first digital television service provider system from the first set-top box, a first video-on-demand media request to access, for a fee, first video-on-demand electronic media content in response to the first subscriber selecting, via the first set-top box, the first video-on-demand electronic media content from the hierarchically-arranged interactive electronic program guide; and (e) in response to the first video-on-demand media request to access, for the fee, the first video-on-demand electronic media content, processing, at the first digital television service provider system, payment of the fee associated with the first video-on-demand electronic media content in real-time”.
The Patent U.S. 10,264,303 discloses most of these limitation except that a request to access the content is for a fee and in response to the request, processing a payment of the fee in real-time.
Bush discloses that a user sends a request to access paid content and in response to the request, a transaction processor processes and authorizes the user transaction in real time; see at least the Abstract, col. 1, lines 20-30 and claims 1 and 33.
Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention to modify U.S. 10,264,303 by the teachings of Bush because it is desirable to allow controlling of transactional processing from a remote control device; see at least col. 1, lines 60-65.
Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentable distinct from the reference claims(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,149,015 in view of Bush (US 6,246,400).
Claim 1 of the present application recites, in part “(d) receiving, at the first digital television service provider system from the first set-top box, a first video-on-demand media request to access, for a fee, first video-on-demand electronic media content in response to the first subscriber selecting, via the first set-top box, the first video-on-demand electronic media content from the hierarchically-arranged interactive electronic program guide; and (e) in response to the first video-on-demand media request to access, for the fee, the first video-on-demand electronic media content, processing, at the first digital television service provider system, payment of the fee associated with the first video-on-demand electronic media content in real-time”.
The Patent U.S. 10,149,015 discloses most of these limitation except that a request to access the content is for a fee and in response to the request, processing a payment of the fee in real-time.
Bush discloses that a user sends a request to access paid content and in response to the request, a transaction processor processes and authorizes the user transaction in real time; see at least the Abstract, col. 1, lines 20-30 and claims 1 and 33.
Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention to modify U.S. 10,149,015 by the teachings of Bush because it is desirable to allow controlling of transactional processing from a remote control device; see at least col. 1, lines 60-65.
Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentable distinct from the reference claims(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,894,417 in view of Bush (US 6,246,400).
Claim 1 of the present application recites, in part “(d) receiving, at the first digital television service provider system from the first set-top box, a first video-on-demand media request to access, for a fee, first video-on-demand electronic media content in response to the first subscriber selecting, via the first set-top box, the first video-on-demand electronic media content from the hierarchically-arranged interactive electronic program guide; and (e) in response to the first video-on-demand media request to access, for the fee, the first video-on-demand electronic media content, processing, at the first digital television service provider system, payment of the fee associated with the first video-on-demand electronic media content in real-time”.
The Patent U.S. 9,894,417 discloses most of these limitation except that a request to access the content is for a fee and in response to the request, processing a payment of the fee in real-time.
Bush discloses that a user sends a request to access paid content and in response to the request, a transaction processor processes and authorizes the user transaction in real time; see at least the Abstract, col. 1, lines 20-30 and claims 1 and 33.
Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention to modify U.S. 9,894,417 by the teachings of Bush because it is desirable to allow controlling of transactional processing from a remote control device; see at least col. 1, lines 60-65.
Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentable distinct from the reference claims(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,888,288 in view of Bush (US 6,246,400).
Claim 1 of the present application recites, in part “(d) receiving, at the first digital television service provider system from the first set-top box, a first video-on-demand media request to access, for a fee, first video-on-demand electronic media content in response to the first subscriber selecting, via the first set-top box, the first video-on-demand electronic media content from the hierarchically-arranged interactive electronic program guide; and (e) in response to the first video-on-demand media request to access, for the fee, the first video-on-demand electronic media content, processing, at the first digital television service provider system, payment of the fee associated with the first video-on-demand electronic media content in real-time”.
The Patent U.S. 9,888,288 discloses most of these limitation except that a request to access the content is for a fee and in response to the request, processing a payment of the fee in real-time.
Bush discloses that a user sends a request to access paid content and in response to the request, a transaction processor processes and authorizes the user transaction in real time; see at least the Abstract, col. 1, lines 20-30 and claims 1 and 33.
Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention to modify U.S. 9,888,288 by the teachings of Bush because it is desirable to allow controlling of transactional processing from a remote control device; see at least col. 1, lines 60-65.
Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentable distinct from the reference claims(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,894,419 in view of Bush (US 6,246,400).
Claim 1 of the present application recites, in part “(d) receiving, at the first digital television service provider system from the first set-top box, a first video-on-demand media request to access, for a fee, first video-on-demand electronic media content in response to the first subscriber selecting, via the first set-top box, the first video-on-demand electronic media content from the hierarchically-arranged interactive electronic program guide; and (e) in response to the first video-on-demand media request to access, for the fee, the first video-on-demand electronic media content, processing, at the first digital television service provider system, payment of the fee associated with the first video-on-demand electronic media content in real-time”.
The Patent U.S. 9,894,419 discloses most of these limitation except that a request to access the content is for a fee and in response to the request, processing a payment of the fee in real-time.
Bush discloses that a user sends a request to access paid content and in response to the request, a transaction processor processes and authorizes the user transaction in real time; see at least the Abstract, col. 1, lines 20-30 and claims 1 and 33.
Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention to modify U.S. 9,894,419 by the teachings of Bush because it is desirable to allow controlling of transactional processing from a remote control device; see at least col. 1, lines 60-65.
Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentable distinct from the reference claims(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,936,240 in view of Bush (US 6,246,400).
Claim 1 of the present application recites, in part “(d) receiving, at the first digital television service provider system from the first set-top box, a first video-on-demand media request to access, for a fee, first video-on-demand electronic media content in response to the first subscriber selecting, via the first set-top box, the first video-on-demand electronic media content from the hierarchically-arranged interactive electronic program guide; and (e) in response to the first video-on-demand media request to access, for the fee, the first video-on-demand electronic media content, processing, at the first digital television service provider system, payment of the fee associated with the first video-on-demand electronic media content in real-time”.
The Patent U.S. 9,936,240 discloses most of these limitation except that a request to access the content is for a fee and in response to the request, processing a payment of the fee in real-time.
Bush discloses that a user sends a request to access paid content and in response to the request, a transaction processor processes and authorizes the user transaction in real time; see at least the Abstract, col. 1, lines 20-30 and claims 1 and 33.
Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention to modify U.S. 9,936,240 by the teachings of Bush because it is desirable to allow controlling of transactional processing from a remote control device; see at least col. 1, lines 60-65.
Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentable distinct from the reference claims(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,654,833 in view of Bush (US 6,246,400).
Claim 1 of the present application recites, in part “(d) receiving, at the first digital television service provider system from the first set-top box, a first video-on-demand media request to access, for a fee, first video-on-demand electronic media content in response to the first subscriber selecting, via the first set-top box, the first video-on-demand electronic media content from the hierarchically-arranged interactive electronic program guide; and (e) in response to the first video-on-demand media request to access, for the fee, the first video-on-demand electronic media content, processing, at the first digital television service provider system, payment of the fee associated with the first video-on-demand electronic media content in real-time”.
The Patent U.S. 9,654,833 discloses most of these limitation except that a request to access the content is for a fee and in response to the request, processing a payment of the fee in real-time.
Bush discloses that a user sends a request to access paid content and in response to the request, a transaction processor processes and authorizes the user transaction in real time; see at least the Abstract, col. 1, lines 20-30 and claims 1 and 33.
Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention to modify U.S. 9,654,833 by the teachings of Bush because it is desirable to allow controlling of transactional processing from a remote control device; see at least col. 1, lines 60-65.
Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentable distinct from the reference claims(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,641,902 in view of Bush (US 6,246,400).
Claim 1 of the present application recites, in part “(d) receiving, at the first digital television service provider system from the first set-top box, a first video-on-demand media request to access, for a fee, first video-on-demand electronic media content in response to the first subscriber selecting, via the first set-top box, the first video-on-demand electronic media content from the hierarchically-arranged interactive electronic program guide; and (e) in response to the first video-on-demand media request to access, for the fee, the first video-on-demand electronic media content, processing, at the first digital television service provider system, payment of the fee associated with the first video-on-demand electronic media content in real-time”.
The Patent U.S. 9,641,902 discloses most of these limitation except that a request to access the content is for a fee and in response to the request, processing a payment of the fee in real-time.
Bush discloses that a user sends a request to access paid content and in response to the request, a transaction processor processes and authorizes the user transaction in real time; see at least the Abstract, col. 1, lines 20-30 and claims 1 and 33.
Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention to modify U.S. 9,641,902 by the teachings of Bush because it is desirable to allow controlling of transactional processing from a remote control device; see at least col. 1, lines 60-65.
Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentable distinct from the reference claims(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,635,429 in view of Bush (US 6,246,400).
Claim 1 of the present application recites, in part “(d) receiving, at the first digital television service provider system from the first set-top box, a first video-on-demand media request to access, for a fee, first video-on-demand electronic media content in response to the first subscriber selecting, via the first set-top box, the first video-on-demand electronic media content from the hierarchically-arranged interactive electronic program guide; and (e) in response to the first video-on-demand media request to access, for the fee, the first video-on-demand electronic media content, processing, at the first digital television service provider system, payment of the fee associated with the first video-on-demand electronic media content in real-time”.
The Patent U.S. 9,635,429 discloses most of these limitation except that a request to access the content is for a fee and in response to the request, processing a payment of the fee in real-time.
Bush discloses that a user sends a request to access paid content and in response to the request, a transaction processor processes and authorizes the user transaction in real time; see at least the Abstract, col. 1, lines 20-30 and claims 1 and 33.
Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention to modify U.S. 9,635,429 by the teachings of Bush because it is desirable to allow controlling of transactional processing from a remote control device; see at least col. 1, lines 60-65.
Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentable distinct from the reference claims(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,648,390 in view of Bush (US 6,246,400).
Claim 1 of the present application recites, in part “(d) receiving, at the first digital television service provider system from the first set-top box, a first video-on-demand media request to access, for a fee, first video-on-demand electronic media content in response to the first subscriber selecting, via the first set-top box, the first video-on-demand electronic media content from the hierarchically-arranged interactive electronic program guide; and (e) in response to the first video-on-demand media request to access, for the fee, the first video-on-demand electronic media content, processing, at the first digital television service provider system, payment of the fee associated with the first video-on-demand electronic media content in real-time”.
The Patent U.S. 9,648,390 discloses most of these limitation except that a request to access the content is for a fee and in response to the request, processing a payment of the fee in real-time.
Bush discloses that a user sends a request to access paid content and in response to the request, a transaction processor processes and authorizes the user transaction in real time; see at least the Abstract, col. 1, lines 20-30 and claims 1 and 33.
Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention to modify U.S. 9,648,390 by the teachings of Bush because it is desirable to allow controlling of transactional processing from a remote control device; see at least col. 1, lines 60-65.
Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentable distinct from the reference claims(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,582,243 in view of Bush (US 6,246,400).
Claim 1 of the present application recites, in part “(d) receiving, at the first digital television service provider system from the first set-top box, a first video-on-demand media request to access, for a fee, first video-on-demand electronic media content in response to the first subscriber selecting, via the first set-top box, the first video-on-demand electronic media content from the hierarchically-arranged interactive electronic program guide; and (e) in response to the first video-on-demand media request to access, for the fee, the first video-on-demand electronic media content, processing, at the first digital television service provider system, payment of the fee associated with the first video-on-demand electronic media content in real-time”.
The Patent U.S. 10,582,243 discloses most of these limitation except that a request to access the content is for a fee and in response to the request, processing a payment of the fee in real-time.
Bush discloses that a user sends a request to access paid content and in response to the request, a transaction processor processes and authorizes the user transaction in real time; see at least the Abstract, col. 1, lines 20-30 and claims 1 and 33.
Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention to modify U.S. 10,582,243 by the teachings of Bush because it is desirable to allow controlling of transactional processing from a remote control device; see at least col. 1, lines 60-65.
Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentable distinct from the reference claims(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,290,763 in view of Bush (U.S. 6,246,400).
Claim 1 of the present application recites, in part “(d) receiving, at the first digital television service provider system from the first set-top box, a first video-on-demand media request to access, for a fee, first video-on-demand electronic media content in response to the first subscriber selecting, via the first set-top box, the first video-on-demand electronic media content from the hierarchically-arranged interactive electronic program guide; and (e) in response to the first video-on-demand media request to access, for the fee, the first video-on-demand electronic media content, processing, at the first digital television service provider system, payment of the fee associated with the first video-on-demand electronic media content in real-time”.
The Patent U.S. 11,290,763 discloses most of these limitation except that a request to access the content is for a fee and in response to the request, processing a payment of the fee in real-time.
Bush discloses that a user sends a request to access paid content and in response to the request, a transaction processor processes and authorizes the user transaction in real time; see at least the Abstract, col. 1, lines 20-30 and claims 1 and 33.
Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention to modify U.S. 11,290,763 by the teachings of Bush because it is desirable to allow controlling of transactional processing from a remote control device; see at least col. 1, lines 60-65.
Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentable distinct from the reference claims(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/Primary Examiner, Art Unit 2426